— In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Weiss, J.), entered November 20, 2012, which denied its motion for summary judgment dismissing the complaint.
*691Ordered that the order is reversed, on the law, with costs, and the defendant’s motion for summary judgment dismissing the complaint is granted.
The plaintiff allegedly sustained personal injuries when he was struck by a vehicle in the parking lot of the defendant’s premises. The plaintiff commenced this action against the defendant, alleging that the defendant was negligent in failing to provide traffic control devices or personnel directing traffic in the parking lot.
The Supreme Court should have granted the defendant’s motion for summary judgment dismissing the complaint. The defendant established, prima facie, that the sole proximate cause of the accident was the negligence of the driver of the vehicle that struck the plaintiff (see Stone v Williams, 64 NY2d 639, 642 [1984]; Margolin v Friedman, 43 NY2d 982, 983 [1978]; Sheehan v City of New York, 40 NY2d 496, 503 [1976]; Castillo v Amjack Leasing Corp., 84 AD3d 1298 [2011]). In opposition, the plaintiff failed to raise a triable issue of fact. Rivera, J.R, Lott, Roman and Cohen, JJ., concur.